Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on March 29, 2022 is acknowledged.  Claim 1 and 29 have been amended. Claims 2-3, 8, 14 and 30-40 have been canceled. Claims 41-49 have been added. Claims 1, 4-7, 9-13, 29 and 41-49 are currently pending and under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Shweta Chandra on June 27, 2022.

3.	This office action is responsive to Applicant’s response filed March 29, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 1, 4-7, 9-13, 29 and 41-46 are allowed.

4.	The application has been amended as follows:


In the claims:

Claim 1 (Currently Amended): A recombinant virulence attenuated Gram-negative bacterial strain which comprises a nucleotide molecule comprising: 
a nucleotide sequence encoding a fusion protein comprising a delivery signal from a bacterial effector protein and a heterologous protein, 
wherein the nucleotide sequence comprises a nucleotide sequence encoding the heterologous protein fused in frame to the 3 ‘end of a nucleotide sequence encoding the delivery signal from a bacterial effector protein, and a promoter sequence operably linked to the nucleotide sequence encoding the delivery signal from a bacterial effector protein, wherein the fusion protein comprises the amino acid sequence set forth in SEQ ID NO: 37-48 
wherein the recombinant virulence attenuated Gram-negative bacterial strain is Yersinia enterocolitica.

Claim 10 (Currently Amended): The recombinant virulence attenuated Gram-negative bacterial strain of claim 9, wherein the gene coding for the endogenous enzyme essential for growth, its endogenous promoter and its endogenous transcriptional terminator are located 122 bp upstream of the start of orf155 

Claim 46 (Currently Amended): The method of claim 45, wherein the gene coding for the endogenous enzyme essential for growth, its endogenous promoter and its endogenous transcriptional terminator are located 122 bp upstream of the start of orf155 

Claims 47-49 (Canceled)

Conclusion
5.	Claims 1, 4-7, 9-13, 29 and 41-46 are allowed.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letzelter, 2006; The discovery of SycO reveals a new function for Type Three Secretion Effector Chaperones (dissertation).

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 30, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645